Exhibit 10.3
Privileged and Confidential
RETIREMENT BENEFIT AGREEMENT
     This Amended Retirement Benefit Agreement (the “Agreement”) is entered into
as of the 31st day of August, 2009 (the “Effective Date”) by and between:
Mylan Inc., a Pennsylvania corporation, with offices located at 1500 Corporate
Drive, Canonsburg, PA 15317 (hereinafter referred to as “Mylan” or “Company”).
and
Heather Bresch, an executive officer of Mylan (hereinafter referred to as
“Executive”).
WHEREAS, Executive performs valuable services for the Company; and
     WHEREAS, in recognition of her continuing service to Mylan, the Company
wishes to provide Executive with financial assistance with respect to certain
retirement and death;
     WITNESSETH THEREFORE that in consideration of the additional benefits
provided for hereunder, the premises and covenants set forth herein, and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Company and Executive, intending to be legally bound, agree as
follows:
I. DEFINITIONS
     Whenever used in the Agreement the following terms shall be defined as
follows:

  (a)   “At-Will” shall mean with respect to the period of Executive’s
employment with Mylan or any subsidiary thereof, that the Company is under no
obligation to continue to employ Executive for any period of time, and can
terminate her employment at any time without notice, subject to certain
statutory and regulatory requirements, and if applicable, any contractual rights
Executive may have; and that Executive is under no obligation to remain employed
by the Company or any subsidiary thereof.     (b)   “Board” shall mean the Board
of Directors of the Company.     (c)   “Change in Control” shall mean:

  (1)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act
or any successor provision) of 20% or more of either (A) the then-outstanding
shares of common stock of the Company (the “Outstanding Company Common

 



--------------------------------------------------------------------------------



 



      Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company or any of its subsidiaries, (ii) any
acquisition by the Company or any of its subsidiaries, (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary thereof, (iv) any acquisition by a Person that is
permitted to, and actually does, report its beneficial ownership on Schedule 13G
(or any successor schedule); provided that, if any Person subsequently becomes
required to or does report its beneficial ownership on Schedule 13D (or any
successor schedule), then, for purposes of this paragraph, such Person shall be
deemed to have first acquired, on the first date on which such Person becomes
required to or does so report, beneficial ownership of all of the Outstanding
Company Common Stock and Outstanding Company Voting Securities beneficially
owned by it on such date or (v) any acquisition pursuant to a transaction that
complies with (3)(A), (3)(B) and (3)(C) below; or     (2)   Individuals who, as
of Effective Date, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least two-thirds of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board; provided, however, the term “Incumbent Board” as used in this Agreement
shall not include any individual whose initial assumption of office occurs as a
result of or an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or     (3)
  Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries

2



--------------------------------------------------------------------------------



 



      (each, a “Business Combination”), in each case unless, following such
Business Combination, (A) the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination continue to represent (either by remaining outstanding or being
converted into voting securities of the resulting or surviving entity or any
parent thereof) more than 50% of the then-outstanding shares of common stock and
the combined voting power of the then-outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries), (B) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and
(C) individuals who comprise the Incumbent Board immediately prior to such
Business Combination constitute at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially of the Company’s assets
either directly or through one or more subsidiaries); or     (4)   Approval by
the shareholders of the Company of a complete liquidation or dissolution of the
Company.

  (d)   “Code” shall mean the Internal Revenue Code of 1986, as amended.     (e)
  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.    
(f)   “Mylan” or “Company” shall mean Mylan Inc. or any Successor thereof.    
(g)   “NPV” shall mean the sum of the present value at any given time of the
monthly benefits to be paid, using a discount rate equal to

3



--------------------------------------------------------------------------------



 



      the long-term applicable federal rate then in effect (determined under
Section 1274(d) of the Code), compounded semiannually. For purposes of
determining NPV of Executive’s Retirement Benefit where Executive Retires prior
to attaining age 55, it shall be assumed that Executive’s Retirement Benefit
would have commenced at the date on which Executive would have attained age 55,
and the NPV of such Retirement Benefit shall equal the present value of such
Benefit at age 55 discounted back to the Executive’s actual age at Retirement
using the rate prescribed in the preceding sentence. Executive’s age at
Retirement for purposes of this Agreement shall be Executive’s age at her
nearest birthday.     (h)   “Party” or “Parties” shall mean the Company or
Executive, or both the Company and Executive depending upon which term is
required by the context in which it is used.     (i)   “Retire” or “Retirement”
shall mean (i) prior to a Change of Control, the date on which Executive’s
employment with the Company is terminated without Cause or for Good Reason (in
either case pursuant to and as defined in the Executive Employment by and
between the Company and the Executive dated January 31, 2007, as amended (as the
same may be amended or superseded)); or (ii) following a Change of Control or
the Full Vesting Date, the date of which Executive’s employment with the Company
is terminated for any reason other than the death of Executive.     (j)  
“Successor” shall mean any person, partnership, limited partnership,
joint-venture, corporation, trust or any other entity or organization who,
subsequent to the Effective Date, comes into possession of or acquires, either
directly or indirectly, all or substantially all of the Company’s business,
assets or voting stock, or the right to direct the business activities and
practices of the Company.

II. RETIREMENT

  2.1   Upon her Retirement from the Company on or after at least ten continuous
years of service as an executive (the “Full Vesting Date”), Executive shall
receive the NPV of an annual retirement benefit equal to twenty percent (20%) of
the sum of (i) her then-current annual base salary and (ii) her target annual
bonus, for a period of fifteen (15) years (the “Retirement Benefit”), paid in
accordance with Section 2.6 of this Agreement; provided, however, that if
Executive Retires on or after the completion of at least five years of
continuous service and prior to the Full Vesting Date,

4



--------------------------------------------------------------------------------



 



      Executive shall be entitled to receive a portion of the Retirement Benefit
determined as follows (“Partial Retirement Benefit”):

  (a)   If such termination occurs on or after five years of continuous service
as an executive but prior to six years of continuous service, 50% of the
Retirement Benefit;     (b)   If such termination occurs on or after six years
of continuous executive service but prior to seven years of continuous service,
60% of the Retirement Benefit;     (c)   If such termination occurs on or after
seven years of continuous executive service but prior to eight years of
continuous service, 70% of the Retirement Benefit;     (d)   If such termination
occurs on or eight years of continuous executive service but prior to nine years
of continuous service, 80% of the Retirement Benefit;     (e)   If such
termination occurs on or after nine years of continuous executive service but
prior to the Full Vesting Date, 90% of the Retirement Benefit;     If Executive
Retires in connection with a termination without Cause or for Good Reason, in
either case pursuant to and as defined in the Transition and Succession
Agreement by and between the Company and the Executive dated January 31, 2007,
as amended (as the same may be amended or superseded), then Executive shall be
credited with additional years of service for purposes of vesting under this
Section 2.1 equal to the relevant multiplier applied for purposes of computing
such severance benefits.

  2.2   The Retirement Benefit shall also become fully vested upon the
occurrence of a Change in Control prior to the Full Vesting Date if Executive is
employed by the Company or any subsidiary thereof immediately prior to the date
upon which the Change in Control occurs.     2.3   Should Executive become
unable to perform the material and substantial duties of her position prior to
the Full Vesting Date by reason of a mental or physical incapacity, then,
subject to receipt of the determination made pursuant to Section 2.4, Executive
shall be fully vested in her Retirement Benefit. The date of receipt of such
determination shall be considered the date on which the Retirement Benefit
becomes fully vested.     2.4   The certification of a licensed physician
selected by the Company as to Executive’s inability to perform the material and
substantial duties of her position shall be conclusive with respect to her
status regarding the application of Section 2.3 hereof.

5



--------------------------------------------------------------------------------



 



  2.5   Should Executive die while employed by the Company or any subsidiary
thereof, Executive shall be fully vested in her Retirement Benefit, subject to
Article III hereof.     2.6   Within ten days following Executive’s Retirement,
Executive’s Retirement Benefit shall be paid to Executive in a lump sum payment
equal to the NPV of the Retirement Benefit. Notwithstanding the above, if
required by Section 409A of the Code to avoid the imposition of additional
taxes, such payment shall be made on the date that is six months following the
date of Retirement.

III. DEATH BENEFIT
If, while employed by the Company or any subsidiary thereof, Executive dies
prior to Retirement, the Company shall pay Executive’s beneficiary, in a lump
sum, the greater of (i) two times her then-current base salary or (ii) the NPV
of the Retirement Benefit (but not both).
IV. CHANGE IN CONTROL
Upon the occurrence of a Change in Control, Articles VII (Consulting Services)
and VIII (Eligibility for Payment) hereof shall no longer be of any force and
effect.
V. SUCCESSORSHIP
This Agreement in its entirety shall be binding upon and enforceable against the
Company and its Successors.
VI. EXECUTIVE CONDUCT WITH RESPECT TO COMPETITORS

  6.1   Executive agrees that she will not for a one year period commencing on
the date of her Retirement, without the prior written consent of the Company,
directly or indirectly, whether as an employee, officer, director, independent
contractor, consultant, stockholder, partner or otherwise, engage in or assist
others to engage in or have any interest in any business which competes with the
Company in any geographic area in which the Company markets or has marketed its
products during the year preceding Retirement; provided, however, that Executive
shall not be subject to this Article VI, if after the occurrence of a Change in
Control, the Company refuses, fails or disputes any payments to be made to
Executive hereunder, whether or not Executive subsequently receives the payments
contemplated by this Agreement.     6.2   Notwithstanding anything to the
contrary set forth elsewhere herein, stock ownership in a competing business
shall not be a breach of this Agreement, provided such stock is traded on a
national exchange.

6



--------------------------------------------------------------------------------



 



  6.3   The Parties agree and acknowledge that the time, scope and geographic
area and other provisions of this Agreement have been specifically negotiated by
the Parties, and Executive specifically hereby agrees that such time, scope and
geographic area and other provisions are reasonable under these circumstances.
Executive further agrees that if, despite the express agreement of the Parties
to this Agreement, a court should hold any portion of this Agreement
unenforceable for any reason, the maximum restrictions of time, scope and
geographic area reasonable under the circumstances, as determined by the court,
will be substituted for the restrictions herein which such court may find to be
unreasonable or unenforceable.     6.4   The Parties acknowledge that the breach
of Section 6.1 will be such that the Company will not have an adequate remedy at
law because the rights of the Company under this Agreement are of a specialized
and unique character, and that immediate and irreparable damage will result to
the Company if Executive breaches her obligations under Section 6.1. The Company
may, in addition to any other remedies and damages available, seek an injunction
to restrain any such breach. Executive represents and warrants that her
expertise and capabilities are such that her obligations under Section 6.1 will
not prevent her from earning a living.

VII. CONSULTING SERVICES

  7.1   During the five (5) year period beginning on the day following
Executive’s Retirement she shall, at the request of the Company, act in the
capacity of a consultant for the Company, performing such services as may be
consistent with those performed by her during Executive’s employment. These
services may be designated by the Board, or its authorized representative, and
shall be reasonable in scope duration and frequency. In no case shall Executive
be required to devote in excess of twenty (20) hours a month to the provision of
consulting services hereunder; provided, further, that the level of consulting
services provided by Executive to the Company shall be not more than 20% of the
average level of services provided by Executive to the Company over the 36-month
period preceding Executive’s Retirement.     7.2   The Company shall pay
Executive for such consulting services an hourly rate to be determined by the
Parties at such time, but not less than the rate of five hundred dollars ($500)
per hour, payable monthly.     7.3   In addition to the foregoing, the Company
shall reimburse Executive monthly for any and all out-of-pocket expenses
incurred by Executive directly for the benefit of the business of the Company.

7



--------------------------------------------------------------------------------



 



VIII. ELIGIBILITY FOR PAYMENT

  8.1   Any and all payments due hereunder may be denied if not already begun,
or terminated if they have begun, if in the Company’s sole judgment Executive is
either not eligible for such payments, or once such payments have begun is found
to be or found to have been ineligible.     8.2   Executive shall not be
eligible for any payments hereunder if the Company, in its sole discretion,
finds that during or subsequent to her employment with the Company she:

  (a)   breaches, or has breached any term, provision or obligation enumerated
herein;     (b)   committed any act by commission or omission which materially
and substantially adversely affects the Company’s business or reputation; or    
(c)   is convicted of any violation of the Federal Food, Drug and Cosmetic Act,
or the violation of any other statute of material relevance to the Company’s
business.

  8.3   Should Executive be paid any benefits hereunder and thereafter be found
ineligible, or to have been ineligible, she must return to the Company that
portion of the benefit paid to her for the period of her ineligibility.

IX. NO PROMISE OF CONTINUED EMPLOYMENT
Executive acknowledges her employment with the Company is AT-WILL.
X. CONDITIONS TO PAYMENT AND ACCELERATION; SECTION 409A OF THE CODE
The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
Executive shall not be considered to have terminated employment with the Company
for purposes of this Agreement and no payments shall be due to Executive under
this Agreement until Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. For purposes of this Agreement, each amount to be paid or benefit to
be provided shall be construed as a separate identified payment for purposes of
Section 409A of the Code, and any payments described in this Agreement that are
due within the “short term deferral period” within the meaning of Section 409A
of the Code shall not be treated as deferred compensation unless

8



--------------------------------------------------------------------------------



 



applicable law requires otherwise. To the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement during the six-month period immediately
following Executive’s termination of employment shall instead be paid on the
first business day after the date that is six months following Executive’s
termination of employment (or death, if earlier). To the extent required to
avoid an accelerated or additional tax under Section 409A of the Code, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year; provided, however, that with
respect to any reimbursements for any taxes which Executive would become
entitled to under the terms of the Agreement, the payment of such reimbursements
shall be made by the Company no later than the end of the calendar year
following the calendar year in which Executive remits the related taxes.
XI. RESTRICTION OF ALIENABILITY
Benefits payable to Executive or beneficiary shall not be subject to assignment,
transfer, attachment, execution, garnishment, sequestration, or any other
seizure under any legal or equitable process, whether on account of Executive’s
or beneficiary’s act or by operation of the law.
XII. CONTRACT ADMINISTRATOR
The Senior Vice President of Human Relations or other officer of Mylan
designated by the Compensation Committee of the Company is hereby named the
contract administrator for purposes of assuring compliance with the terms and
conditions set forth herein.
XIII. MODIFICATION
This Agreement may not be changed, amended or otherwise modified other than by a
written statement; provided, such statement is signed by both Parties, expresses
their intent to change the Agreement, and specifically describes such changes.
XIV. HEADINGS
Except when referenced in the body of this Agreement article headings are set
forth herein for the purpose of convenience only. Such headings shall not be
considered or otherwise referred to when any question or issue arises with
respect to the application or interpretation of any term or condition set forth
herein.

9



--------------------------------------------------------------------------------



 



XV. COUNTERPARTS
This Agreement may be executed in two or more counterparts, each of which is to
be considered an original, and taken together as one and the same document.
XVI. GOVERNING LAW
Any an all actions between the Parties regarding the interpretation or
application of any term or provision set forth herein shall be governed by and
interpreted in accordance with the substantive laws, and not the law of
conflicts, of the Commonwealth of Pennsylvania. The Company and Executive each
do hereby respectively consent and agree that the courts of Commonwealth of
Pennsylvania shall have jurisdiction, and venue shall properly lie with the
courts of Commonwealth of Pennsylvania, with respect to any and all actions
brought hereunder. The Company agrees to pay as incurred (within 10 days
following the Company’s receipt of an invoice from Executive), to the full
extent permitted by law, all legal fees and expenses that Executive may
reasonably incur as a result of any contest or disagreement (regardless of the
outcome thereof) by the Company, Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by
Executive about the amount of any payment pursuant to this Agreement), plus, in
each case, interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code. No obligation of the Company
under this Agreement to pay Executive’s fees or expenses shall in any manner
confer upon the Company any right to select or approve any of the attorneys or
accountants engaged by Executive.
XVII. SINGULAR OR PLURAL
The singular form of any noun or pronoun shall include the plural when the
context in which such word is used is such that it is apparent the singular is
intended to include the plural and vice versa.
XVIII. ASSIGNMENT
The Agreement may not be assigned by either Party, without the written
authorization of the other Party. A Successor shall not be considered an
assignee for purposes of this Article.
XIX. ENTIRE AGREEMENT
The terms and conditions set forth herein contain the entire agreement between
the Company and Executive, and supersede any and all prior agreements or
understandings (whether express or implied) between the Parties with respect to
the matters set forth herein.

10



--------------------------------------------------------------------------------



 



XX. SURVIVAL
Except as otherwise provided herein, Articles VI and VII hereof shall survive
any expiration or termination of this Agreement.
XXI. TERM
The term of this Agreement shall begin on the Effective Date and shall end on
the date on which Mylan makes the last payment to which it is obligated
hereunder.
      IN WITNESS of their agreement to the terms and conditions set forth herein
the Company and Executive have caused the following signatures to be affixed
hereto, effective as of the date first set forth above:

          MYLAN INC.      
By:
  /s/ Robert J. Coury   /s/ Heather Bresch
 
       
 
  Robert J. Coury   Heather Bresch
 
  Chairman and CEO    

11